340 S.W.3d 346 (2011)
Johnathan B. STEEN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71906.
Missouri Court of Appeals, Western District.
April 26, 2011.
S. Kate Webber, Kasnas City, MO, for appellant.
Shaun J. Mackelprang and Mary H. Moore, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JAMES M. SMART and JOSEPH M. ELLIS, Judges.

ORDER
PER CURIAM.
Johnathan Steen appeals the denial of his Rule 29.15 motion alleging ineffective assistance of his trial counsel, following his conviction for first-degree assault. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment denying post-conviction relief.
AFFIRMED. Rule 84.16(b).